Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on  3/10/2022 has been fully considered. Claims 1 and 8 were amended. Claims 1-20 have been examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “  covers a proximal interphalangeal digital crease of a wearer”.  The positive recitations of the human body can be corrected by using “configured for” or “adapted to language”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 -17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickels (US 3,581,312) in view of Chow (US 6,496,984). The device of Nickels discloses,  

	With respect to claim 9, 
a body having a palm side and a back side (Figure 1 and2) and an open end for receiving a hand (at wrist) , the body defining a thumb hole (figure 3)  to allow a thumb to extend therethrough and a finger hole (18) to allow one or more fingers to extend therethrough; and
The device of Nickles substantially discloses the claimed invention but is lacking a stiffening member between the finger hole and thumb hole. 
The device of Chow discloses, a stiffening member (21) positioned between the finger hole and the thumb hole (Figure 1)  to inhibit a wearer from bringing brining fingertips of the second digit and thumb into close proximity to one another by inhibiting thumb flexion while allowing thumb extension (Column 3,lines 5-10) 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the stiffening member of Chow in order to provide positioning in the desired spread apart hand position (Column2, lines 20-25). 

With respect to claim 10, further comprising a brace member (42) located on the palm side adjacent the finger hole to inhibit a wearer from bringing the second digit fingertip into close proximity with the palm side,

With respect to claim 11,  brace member inhibits the wearer from bringing a third digit fingertip, a fourth digit fingertip, and a fifth digit fingertip into close proximity with the palm side (42, figure 1).  

With respect to claim 12, wherein the brace member (42) is capable for use to inhibits flexion of a metacarpophalangeal joint of the wearer.  (Figure 10. 

With respect to claim 13, stiffening member (Chow 42) is  capable for use to inhibit abduction and opposition of a carpometacarpal joint of the thumb of the wearer. The prior art meets the structure as recited and therefore is be interpreted as being capable of inhibiting the motion as claimed, since the structure of the prior art is the same as the structure recited, see MPEP 2114.

With respect to claim 14, wherein the stiffening member (20) fixes a relative position of the thumb hole and the finger hole. The prior art meets the structure as recited and therefore is be interpreted as being capable of inhibiting the motion as claimed, since the structure of the prior art is the same as the structure recited, see MPEP 2114.


With respect 15, wherein the finger hole (18)  is sized to allow four fingers of a wearer to extend therethrough (Figure 1).  

With respect to claim 16, wherein the stiffening member (20) is removably attached to by a pocket (21)..

With respect to claim 17, further comprising a fastening member (Nickels, 32, 36)for securing (315) baby glove to a wrist of a wearer.


With respect to claim 19,  A glove, comprising:
a fingerless glove body (Figure 1),
The device of Nickel substantially discloses the claimed invention, including substantially rigid brace member (42), as best understood, positioned between the finger hole and the thumb hole (Figure 1) the stiffening member extending from the palm region of the fingerless glove body, the brace member extending from the palm portion distally to a finger holes of the glove body (Figure 2) 
But is lacking a stiffening member between the finger hole and thumb hole. 
The device of Chow discloses a stiffening member capable for use to inhibit thumb flexion while allowing thumb extension.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the stiffening member of Chow in order to provide positioning in the desired spread apart hand position (Column2, lines 20-25). 


.	With respect to claim 20, further comprising a brace (20) member that inhibits the wearer of the glove from touching the pointer finger, middle finger, ring finger, or little finger to a palm of the fingerless body member (Figure 3). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickles and Chow, as applied above,  in further view of Grim et al. (US 2013/0041301). 
The modified device of Irby substantially discloses the claimed invention but is lacking a hook and loop attachment.
The device of Grim et al, wherein the stiffening member is removably attached by a hook and loop fastener system (para 0037).
It would have been obvious to a person having ordinary skill in the art to utilize a hook and loop fastening system as an alternative attachment, since it is a known functional equivalent within the art. 

Allowable Subject Matter
Claims 1- 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments

Applicant’s arguments with respect to claim 1-8 were persuasive, the rejection is obviated.
Applicant's arguments with respect to claims 10-20 have been fully considered but they are not persuasive. 
In response to applicant's argument that device of Nickels, would not operate in the manner recited, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art when placed on an infant had, would operate to provide the function of inhibiting flexion since it covers the joint and would make it difficult for a small child to flex the fingers around the brace.  The prior art is capable of functioning in the manner recited and therefore meets the claim, see MPEP 2114. 
Applicant argues that the combination would destroy the primary reference for its intended purpose is not persuasive. The prior art teaches positioning of the hand, adding the stiffening member would aid in the proper positing of the spread fingers to better control the hand operation.  Claims 9- 20 do not require that the brace member is rigid, it only requires that the brace member is located in a positioned that aids in inhibiting the flexing of the metacarpophalangeal joint. The brace of Nickels covers the position on the hand as claimed and would function to inhibit flexing to at least a degree as currently required by the claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732